Case: 11-51030     Document: 00511931569         Page: 1     Date Filed: 07/24/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 24, 2012
                                     No. 11-51030
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

RAYMOND F. HOFFMAN, JR.,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:11-CR-1443-1


Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
        Raymond F. Hoffman, Jr., appeals his sentence following his guilty plea
to possessing, with the intent to distribute, marijuana. Hoffman argues that his
18-month sentence is substantively unreasonable because it is greater than
necessary to meet the sentencing goals of 18 U.S.C. § 3553(a). Hoffman concedes
that because he did not object to his sentence after it was imposed, his challenge
to his sentence is limited to plain error review. See United States v. Peltier, 505
F.3d 389, 391-92 (5th Cir. 2007). To establish plain error, Hoffman must show

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-51030    Document: 00511931569       Page: 2   Date Filed: 07/24/2012

                                   No. 11-51030

a forfeited error that is clear or obvious and that affected his substantial rights.
See Puckett v. United States, 556 U.S. 129, 135 (2009). If he makes such a
showing, this court has the discretion to correct the error, but only if it seriously
affects the fairness, integrity, or public reputation of judicial proceedings. Id.
      When, as here, the district court imposes a sentence within the guidelines
range, the sentence is afforded a presumption of reasonableness. See United
States v. Campos-Maldonado, 531 F.3d 337, 338 (5th Cir. 2008).                 “The
presumption is rebutted only upon a showing that the sentence does not account
for a factor that should receive significant weight, it gives significant weight to
an irrelevant or improper factor, or it represents a clear error of judgment in
balancing sentencing factors.” United States v. Cooks, 589 F.3d 173, 186 (5th
Cir. 2009).
      Hoffman has not shown that any of the sentencing factors he presented to
the district court were not considered; nor has he shown that the district court
made a clear error in balancing the sentencing factors in selecting his sentence.
See Cooks, 589 F.3d at 186. Accordingly, no plain error has been shown, and the
sentence is AFFIRMED.




                                         2